Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This office action is in response to the amendment under AFCP 2.0 filed on 02/11/2021. The present Amendment is submitted in response to the final Office Action dated January 15, 2021.
Claims 1-4 and 6-11 have been allowed, and that claims 18, 20 and 21 have been objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant has amended claim 12 by incorporating the allowable subject matter from dependent claim 20 and intervening claim.
Applicant has canceled claims 5, 17 and 20.
Applicant has added new independent claim 22 by incorporation the allowable subject matter of claim 21 and limitations from claims 12 and canceled claim 17.
Claims 1-4, 6-16, 18, 19, 21 and 22 are pending and have been examined.

Allowable Subject Matter
Claims 1-4, 6-16, 18, 19, 21 and 22 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance:-
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a spring loaded upper quick connector connected to the arrester module, the spring loaded upper quick connector connected in series to an isolator or a fuse module, 
In re to claim 12, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a spring loaded upper quick connector connected to the arrester module, wherein the hot stick loop provides a non-bolted replaceable connection to the v-shaped line connector”.
In re to claim 22, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a spring loaded upper quick connector connected to the arrester module, wherein the v-shaped connector is a reusable connector that is bolted to equipment being protected and is configured to contain the hot stick loop”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 1-4 and 6-11, claims 1-4 and 6-11 depend from claim 1, thus are also allowed for the same reasons provided above.     
In re to claims 13-16, 18, 19 and 21,  claims 13-16, 18, 19 and 21 depend from claim 13, thus are also allowed for the same reasons provided above.     
   	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEMANE MEHARI/Primary Examiner, Art Unit 2839                                                                                                                                                                                                         .